                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION

JOHN KIEDROWSKI,

            Plaintiff,

v.                                               CASE NO. 5:19cv65-MCR/MJF

P.J. ROSSOMANO,

            Defendant.
                                          /

                                   ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated March 19, 2019. ECF No. 3. Plaintiff was furnished a

copy of the Report and Recommendation and was afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). I have made

a de novo determination of those portions to which an objection was made.

      Having considered the Report and Recommendation and all objections thereto

timely filed, I conclude that the Report and Recommendation should be adopted.

      Accordingly, it is ORDERED:

      1. The Magistrate Judge’s Report and Recommendation, ECF No. 3, is

adopted and incorporated by reference in this Order.



                                   Page 1 of 2
      2. This case is TRANSFERRED to the United States District Court for the

Middle District of Florida.

      3. The clerk of court is directed to close this file.

      DONE AND ORDERED this 12th day of June 2019.




                                         s/   M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




                                     Page 2 of 2
